5. Financing of actions other than Official Development Assistance in countries falling under Regulation (EC) 1905/2006 (
- Before the vote:
rapporteur. - Madam President, I would like to refer this report back to committee under Rule 168(2). Both this democratically elected Parliament and the European Commission see the necessity to cover some modest forms of cooperation between the EU and developing countries, actions that are not strictly speaking poverty alleviation, such as exchange programmes between universities here and there.
The budget for development is not meant for this kind of cooperation, but some Members insist on using a legal base that would lead us to finance these actions with the development budget while that is precisely what we seek to avoid with this report.
We did not reach an agreement. If Amendment 1 is adopted, then this report would become incoherent and contrary to the interests of the world's poorest people. I consider, therefore, that we should refer this report back to the Committee on Development in order to agree on a legal base having the support of a clear majority of this House.
(DE) Madam President, there are indeed differences of interpretation. The legal interpretation by the Committee on Development is opposed to the interpretation by the Committee on Foreign Affairs and the Committee on Legal Affairs and the Internal Market, and it is opposed to the legal interpretation by the legal services of our Parliament, to the case law of the European Court of Justice and to the view of the Council and the Commission, and therefore we, in the majority, insist on using the legal base as set out in this amendment.
I ask therefore for the application for referral back to committee to be withdrawn. As regards the substance of the report there are no differences of opinion. We agree on the substance, it is only with regard to the legal interpretation that there are differences and a referral back to committee will not change those differences.
Madam President, I would like to second the rapporteur. Following the debate we had here yesterday, and in view of the Commission's contribution, I very much agree that we need more discussion and that we need to find a proper legal basis for actions that are not pure ODA actions - but are still very important for development cooperation with developing countries - and therefore do not fall under the other instruments regarding cooperation with industrialised countries, nor under the current DCI.
It is also very important to freeze the money foreseen for the DCI for cooperation in accordance with ODA criteria, so I support our colleague Mr Berman in his request for more time for consideration.